Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgement is made that this application is a CON of 16/127,731 filed on 09/11/2018 (U.S. patent No. 10,713,720) which is a  CON of 14/070,793 filed November 4, 2013 (U.S. Patent 10,115,159) which is a CON of 13/709,679 filed December 10, 2012 (U.S. Patent No. 8,606,68) which is a CON of 13/430,008 filed March 26, 2012 (U.S. Patent No. 8,359,262)  which is a CON of 13/197,430 filed August 3, 2011 (U.S. Patent No. 8,175,960) which is a CON of 13/014,263 filed January 26, 2011 (U.S. Patent No. 8,019,676) which is a CON of 12/895,962 filed October 1, 2010 (U.S. Patent No. 7,904,380) which is a CON of U.S. 12/549,067 filed August 27, 2009 (U.S. Patent No. 7,831,505) and which is a CON of  11/095,980, filed March 31, 2005 (U.S. Patent No. 7,596,528).

EXAMINER STATEMENT
Claim 1 presented for examination on 06/05/2020. Applicant filed a preliminary amendment on 06/12/2020 canceling the claim 1 and adding new claims 2-17. Therefore, the claims 2-17 are pending.
The instant application is a CON of patented parent application 16/127,731 (U.S. patent No. 10,713,720) and claims in these two applications are identical except the instant application is a computer readable medium and system claim while the parent application is a method claim. Similarly, claims in parent application 14/070,793 (U.S. Patent No. 10,115,159) are identical except it is a device claim. The terminal disclaimers filed for the parent applications have been approved by the office on 01/21/2022. 

EXAMINER’S AMENDMENT
Examiner amendments include amendment of claims 2-9. The examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Mr. Mathew Ridsdale, Attorney (registration # 56,832) on January 21, 2022 and a summary of the interview is attached herewith. The application has been amended as follows:

1. (Cancelled).
2. (Currently Amended) A non-transitory computer readable medium having stored therein instructions executable by a processor, comprising instructions executable to:
receive market data for a plurality of tradeable objects;
display, in a spread window of an electronic display device of a computing device including the processor, a spread data feed according to the received market data;
receive, via a user input device, a spread order for a spread between the plurality of tradeable objects;
receive, via the user input device, a user selection of a first value for a pay-up tick and a first user-selected condition;
apply the first value for the pay-up tick to an offset order, where the first value for the pay-up tick is a first number of acceptable ticks beyond a basis price for the offset order;
submit, in response to receiving the spread order, a quoting order for a first tradeable object of the plurality of tradeable objects at a price based on market data for a second tradeable object of the plurality of tradeable objects;
receive confirmation of at least a partial fill of the quoting order;
submit, in response to receiving the confirmation of the at least partial fill of the quoting order, the offset order for the second tradeable object; and
detect the first user-selected condition and instructions executable to responsively: 
dynamically modify the first value for the pay-up tick to a modified value for the pay-up tick, where the modified value for the pay-up tick is a second number of acceptable ticks beyond the basis price for the offset order different from the first value for the pay-up tick, and 
apply the dynamically modified value for the pay-up tick to the offset order for the spread order.
3. (Currently Amended) The non-transitory computer readable medium of claim 2, where the first user- selected condition is based on the market data.
4. (Currently Amended) The non-transitory computer readable medium of claim 2, where the first user- selected condition is based on at least one equation including a plurality of user-defined variables.
5. (Currently Amended) The non-transitory computer readable medium of claim 2, where the first user- selected condition comprises a trader-performance based condition.
6. (Currently Amended) The non-transitory computer readable medium of claim 2, where the modified value for the pay-up tick is maintained until a second selected condition is detected.
7. (Currently Amended) The non-transitory computer readable medium of claim 2, further comprising instructions executable to detect a second selected condition.
8. (Currently Amended) The non-transitory computer readable medium of claim 7, further comprising instructions executable to modify the modified value for the pay-up tick to a further modified pay-up tick value in response to detecting the second selected condition.
9. (Currently Amended) The non-transitory computer readable medium of claim 8, further comprising instructions executable to apply the further modified value for the pay-up tick to a further offset order for the spread order subsequent to detecting the second selected condition.

10. 	(Previously Presented) A system comprising:
a computing device including an electronic processor,
wherein the computing device is configured to receive market data for a plurality of tradeable objects;
wherein the computing device is configured to display, in a spread window of an electronic display device of the computing device, a spread data feed according to the received market data;
wherein the computing device is configured to receive, via a user input device, a spread order for a spread between the plurality of tradeable objects;
wherein the computing device is configured to receive, via the user input device, a user selection of a first value for a pay-up tick and a first user-selected condition;
wherein the computing device is configured to apply the first value for the pay-up tick to an offset order, where the first value for the pay-up tick is a first number of acceptable ticks beyond a basis price for the offset order;
wherein the computing device is configured to submit, in response to receiving the spread order, a quoting order for a first tradeable object of the plurality of tradeable objects at a price based on market data for a second tradeable object of the plurality of tradeable objects;
wherein the computing device is configured to receive confirmation of at least a partial fill of the quoting order;
wherein the computing device is configured to submit, in response to receiving the confirmation of the at least partial fill of the quoting order, the offset order for the second tradeable object; and 
wherein the computing device is configured to detect the first user-selected condition and responsively: dynamically modify the first value for the pay-up tick to a modified value 
for the pay-up tick, where the modified value for the pay-up tick is a second number of acceptable ticks beyond the basis price for the offset order different from the first value for the pay-up tick, and apply the dynamically modified value for the pay-up tick to the offset 
order for the spread order.
11. (Previously Presented) The system of claim 10, where the first user-selected condition is based on the market data.
12. (Previously Presented) The system of claim 10, where the first user-selected condition is based on at least one equation including a plurality of user-defined variables.
13. (Previously Presented) The system of claim 10, where the first user-selected condition comprises a trader-performance based condition.
14. (Previously Presented) The system of claim 10, where the modified value for the pay-up tick is maintained until a second selected condition is detected.
15. (Previously Presented) The system of claim 10, wherein the computing device is configured to detect a second selected condition.
16. (Previously Presented) The system of claim 15, wherein the computing device is configured to modify the modified value for the pay-up tick to a further modified pay-up tick value in response to detecting the second selected condition.
17. (Previously Presented) The system of claim 16, wherein the computing device is configured to apply the further modified value for the pay-up tick to a further offset order for the spread order subsequent to detecting the second selected condition.

Reasons for Allowance
With regards to claim 2, the cited and searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the uniquely patentable feature of: “receive, via the user input device, a user selection of a first value for a pay-up tick and a first user-selected condition; apply the first value for the pay-up tick to an offset order, where the first value for the pay-up tick is a first number of acceptable ticks beyond a basis price for the offset order; and detect the first user-selected condition and instructions executable to responsively: dynamically modify the first value for the pay-up tick to a modified value for the pay-up tick, where the modified value for the pay-up tick is a second number of acceptable ticks beyond the basis price for the offset order different from the first value for the pay-up tick, and  apply the dynamically modified value for the pay-up tick to the offset order for the spread order “ in a  method for dynamically regulating order entry in an electronic  trading environment.

Discussion 
The claim 2 as amended in order of combination elements is sufficient to ensure the claim amounts to significantly more than the abstract idea in the unique feature as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The order combination of elements of the claim provide a technical solution that solve problem of limited ability to control the entered orders by existing tools. The claim as amended is integrated into a practical application by providing a "technology-based solution" of dynamically regulating order entry by dynamically modifying conditional pay-up tick values and establishing price of an order based on change in market environment/volatility in an electronic trading environment thereby improving existing computer technologies and the tools implemented by automated spreader device (see specification paragraph [0002, 0047, 0054-0056]). The improvement of technology allows adjustment and control over the parameters of the entered orders and enable to interact with multiple centralized computers of host exchanges facilitating fast and accurate and electronically entered dynamically modified orders over one or more communication networks (see Specification paragraph [0002, 0005-0007, 0010]). The dynamically modified pay-up tick to an offset order for a spread order in response to detecting a first user-selected condition. Therefore, the claims are eligible because it do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 
As per cited/searched prior arts, Kemp et al. do not disclose the value of the pay-up tick that is received from the user is dynamically modified but it rather sets “how far away from the basis trader is willing to allow dynamically modified pay-up tick to be added in an offset order to be filled.” The foreign prior art of Burns et al. teach applying filter condition to an order resulting sending modified order to an exchange (see abstract). The Non-Patent Literature of Trading Technologies teaches Autospreader incorporated with the patented MDTrader Interface and used to configure and trade variety of strategies including spread trading (see page 1). None of the references teach the unique features with combination order of elements as listed above. Therefore, claims 2-17 are deemed to be allowable over same rational as the specified parent applications, and the searched and cited prior arts of record and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        01/27/2022